ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1991-09-26_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA y. UNITED STATES OF AMERICA)

ORDER OF 26 SEPTEMBER 1991

1991

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITÉS MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 26 SEPTEMBRE 1991
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Order of 26 September 1991,
I.CJ. Reports 1991, p.47

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
{Nicaragua c. Etats-Unis d'Amérique), ordonnance du 26 septembre 1991,
C.J. Recueil 1991, p. 47

 

Sales number 59 8
N° de vente :

 

 

 
26 SEPTEMBER 1991

ORDER

CASE CONCERNING MILITARY AND PARAMILITARY
ACTIVITIES IN AND AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

AFFAIRE DES ACTIVITES MILITAIRES ET PARAMILITAIRES
AU NICARAGUA ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

26 SEPTEMBRE 1991

ORDONNANCE
47

COUR. INTERNATIONALE DE JUSTICE

ANNÉE 1991

26 septembre 1991

AFFAIRE DES ACTIVITÉS MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D'AMÉRIQUE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 89 de son Règlement,

Vu la requête déposée par la République du Nicaragua le 9 avril 1984
par laquelle la présente instance a été introduite contre les Etats-Unis
d'Amérique,

Vu l'arrêt rendu par la Cour le 27 juin 1986, par lequel la Cour a dit no-
tamment que les Etats-Unis d’ Amérique sont tenus envers la République
du Nicaragua de réparer tout préjudice causé à celle-ci par certaines vio-
lations d'obligations imposées par le droit international coutumier et le
droit conventionnel, commises par les Etats-Unis d'Amérique; décidé
que les formes et le montant de cette réparation seraient réglés par la Cour
au cas où les Parties ne pourraient se mettre d’accord à ce sujet, et réservé à
cet effet la suite de la procédure,

Vu l'ordonnance du 18 novembre 1987 par laquelle la Cour a fixé des
délais pour la procédure écrite sur la question des formes et du montant de
la réparation due en l'espèce, et vu le mémoire relatif à cette question
déposé par le Nicaragua le 29 mars 1988;

Considérant que, le 15 juin 1990, une lettre a été adressée à chacune des
Parties par le Greffier afin de s’informer de leur opinion quant à la date à

4

1991
26 septembre
Réle général
n° 70
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 26 IX 91) 48

fixer pour l'ouverture de la procédure orale concernant la question de la
réparation; considérant qu'aucune réponse à cette lettre n’a été reçue des
Etats-Unis, et que l’agent du Nicaragua, dans sa réponse, a indiqué les
circonstances particulières en raison desquelles il serait extrêmement
difficile au Gouvernement du Nicaragua de prendre une décision sur la
procédure à suivre en l’espèce au cours des prochains mois; et considérant
qu'il a été décidé, en conséquence, de ne pas fixer de date pour la procé-
dure orale;

Considérant que, par une lettre datée du 12 septembre 1991, l’agent du
Nicaragua a informé la Cour que son gouvernement avait décidé de
renoncer à faire valoir tous autres droits fondés sur cette affaire et ne
souhaitait pas poursuivre la procédure, et a demandé qu’une ordonnance
prenne acte du désistement et prescrive la radiation de l’affaire du rôle;

Considérant que copie de ladite lettre a été communiquée aussitôt au
Gouvernement des Etats-Unis, qui a été en même temps informé que le
Président avait fixé au 25 septembre 1991 l'expiration du délai dans lequel
les Etats-Unis pouvaient déclarer s'ils s’opposaient au désistement,
conformément à l’article 89, paragraphe 2, du Règlement de la Cour;

Considérant que, par une lettre datée du 25 septembre 1991, reçue au
Greffe le même jour par télécopie, le conseiller juridique du département
d’Etat des Etats-Unis a fait savoir à la Cour que les Etats-Unis se félici-
taient de la demande en désistement du Nicaragua,

Prend acte du désistement de la République du Nicaragua de l'instance
introduite par la requête enregistrée le 9 avril 1984; et
Ordonne que l'affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-six septembre mil neuf cent quatre-vingt-onze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique du Nicaragua et au Gouvernement des Etats-Unis d'Amérique.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
